Broyles, C. J.
1. Under tlie facts of the case the refusal of the court to declare a mistrial (the motion being based upon the statement of counsel for the State, in the concluding argument, that if the jury, with the evidence before them, did not convict, they should not be allowed to sit on the jury) is not cause for a new trial. When the judge denied the motion he instructed the jury “not to consider any statement made by counsel but to look to the evidence and base their verdict upon the evidence from the witness or witnesses produced from the stand and from the charge of the court.” Furthermore, the verdict was demanded by the evidence adduced by the State (the defendant made a statement but introduced no evidence). See, in this connection, Burke v. State, 27 Ga. App. 314 (3) (108 S. E. 119).
2. The refusal to grant a new trial was not error for any reason assigned.

Judgment affirmed.

Luke and Bloodworth, JJ., concur,
If. L. Williams, for plaintiff in error.
Wade II. Watson, solicitor, contra.